Name: Council Regulation (EEC) No 2334/86 of 21 July 1986 fixing catch possibilities for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  economic geography
 Date Published: nan

 26. 7. 86 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2334/86 of 21 July 1986 fixing catch possibilities for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention gical situation of stocks and their foreseeable development depending on the various options for exploiting them ; Whereas the present state of biological data as analysed by international scientific organizations and the conclusions which may be drawn therefrom should be taken as a basis for formulating choices regarding the management of stocks ; Whereas the extent to which such stocks are fished by the fleets of the Member States should be viewed in the light of overall fishing activity, and the contribution made hitherto by the Community towards their conservation should be taken into account ; Whereas, in accordance with Article 3 of Regulation (EEC) No 170/83 , it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; Whereas information on catches by Community vessels should be made available to the Member States concerned and to the Commission in order to ensure that those TACs are complied with, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under Article 2 of Regulation (EEC) No 170/83 , it falls to the Council to prepare , in the light of the scien ­ tific advice and, in particular, of the report drawn up by the Scientific and Technical Fisheries Committee, the conservation measures necessary to achieve the aims set out in Article 1 of the said Regulation ; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains princi ­ ples and rules relating to the conservation and manage ­ ment of the living resources of the sea ; Whereas the Convention on the Future Multilateral Cooperation in the North-west Atlantic Fisheries, herei ­ nafter referred to as the 'NAFO Convention', was approved by the Council in its Regulation (EEC) No 3179/78 (2) and entered into force on 1 January 1979 ; Whereas, in the framework of its wider international obli ­ gations, the Community participates in efforts to conserve fish stocks arising in international waters ; Whereas convention efforts should be assessed on the basis of relevant scientific data so as to permit the imple ­ mentation of conservation measures suited to the biolo ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Catches in 1986 of the species set out in Annex I by vessels flying the flag of a Member State in the regulatory area as defined in Article 1 (2) of the NAFO Convention shall be limited, within the parts of the regulatory area referred to in that Annex, to the quantities set out therein . 2 . By-catches of the species set out in Annex I taken in areas in which no allocation for directed fishing is provided for by this Regulation shall not exceed, for each of the species on board set out in Annex I , 2 500 kilo ­ grams or 10 % by weight of the total catch, whichever is the greater . (') OJ No L 24, 27. 1 . 1983, p. 1 . V) OJ No L 378, 31 . 12 . 1978, p . 1 . No L 203/2 Official Journal of the European Communities 26. 7. 86 Article 2 Member States and masters of vessels flying the flag of a Member State shall comply, as regards fishing in the waters referred to in Article 1 , and without prejudice to Articles 3, 4 and 5, with the provisions of Articles 3 to 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2). Article 3 1 . Vessels fishing in the area referred to in Article 1 ( 1 ) shall keep a log-book in which the information listed in Annex II shall be entered. 2 . Vessels fishing in the area referred to in Article 1 ( 1 ) shall forward to the authorities of their flag State by the 16th day of each month in respect of the first half of that month and by the first day of each month in respect of the second half of the preceding month, reports on their catches in each part of that area. Such reports shall give catches in tonnes, by species and part of area, for the period covered by the report. Article 4 1 . Member States shall transmit regularly to the Commission reports of vessels flying their flag which have been made in accordance with Article 3 (2). Reports received in respect of the first half of each month shall be transmitted to the Commission by the 20th day of that month and those received in respect of the second half of each month shall be transmitted by the fifth day of the following month . 2. Member States shall transmit to the Commission by the 20th day of each month information concerning landings made during the previous month by vessels flying their flag fishing in the parts of the area referred to in Article 1 ( 1 ). For the period prior to the date of entry into force of this Regulation, such information shall be sent by the 20th day following that date. Article 5 Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea-fish in the area referred to in Article 1 ( 1 ) at least 30 days before the intended commencement of such activity or, as the case may be, not later than the 20th day following the entry into force of this Regulation . This information shall include : (a) name of the vessel ; (b) official registration number of the vessel assigned by the competent national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the regulatory area ; (f) the principal target species of the vessel while fishing within the regulatory area ; (g) the sub-areas where the vessel will be expected to fish . Article 6 If the Commission has reason to believe, on the basis of information received from the Member States, that one of the quotas concerned has been fully utilized, it shall so inform the Member States, which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock in question shall cease forthwith . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 July 1986 . For the Council The President G. HOWE (') OJ No L 220, 29 . 7. 1982, p . 1 . (2) OJ No L 361 , 31 . 12. 1985, p . 42. 26. 7. 86 Official Journal of the European Communities No L 203/3 ANNEX I Stock Member State 1986 quota (tonnes) Species Geographical regions Zone Cod North-west Atlantic NAFO 2 J + 3 KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 68 560 (') 0 EEC total 68 560 (') 0 Cod North-west Atlantic NAFO 3 NO i Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 26 400 (2) EEC total 26 400 (2) Cod North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 7 500 (2) EEC total 7 500 (2) No L 203/4 Official Journal of the European Communities 26. 7. 86 Stock Member State 1986 quota (tonnes)Species Geographical regions Zone Squid (Illex) North-west Atlantic NAFO Sub-areas 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 25 000 0)(2) I EEC total 25 000 0)(2) Capelin North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 0 (') Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction. (2) Exclusively reserved for Member States which have traditionally fished in those waters . 26. 7. 86 Official Journal of the European Communities No L 203/5 ANNEX II Items of information to appear in the log-book Information Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Type of gear used (daily) 10 Type of gear 2 (') Date : I  day 20  month 21  year 22 Position : I  latitude 31  longitude 32  statistical area 33 Number of hauls during the 24-hour period (2) 40 Number of hours gear-fished during the 24-hour period (2) 41 Species names 2 (') Daily catch of each species (tonnes live weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of transhipment 70 Date(s) of transhipment 71 Master's signature 80 (') Codes to be completed by one of the items of information given in the second part of this Annex. (2) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types . Standard FAO abbreviations for main species Abbreviation Species Abbreviation Species ALE Alewife MEN Atlantic menhaden ARG Atlantic argentine MIX Mixed species BUT Atlantic butterfish MOL Molluscs CAP Capelin PEL Pelagic fish (not specified) CAT Wolffish (= catfish) PLA American plaice COD Atlantic cod POK Pollock (= saithe) CRA Crabs RED Atlantic redfish CRU Crustaceans RNG Roundnose grenadier DOG Dogfish SAL Atlantic salmon FLW Winter flounder SAU Atlantic saury FLX Flatfish (not specified) SCA Sea scallops GHL Greenland halibut SHA Sharks GRC Greenland cod SHR Shrimps GRO Groundfish (not specified) SKA Skate (not specified) HAD Haddock SQU Squid HAL Atlantic halibut SWO Swordfish HER Atlantic herring swx Seaweed HKR Red hake TUN Tuna HKS Silver hake URC American sea urchin HKW White hake USK Cusk (= tusk) INV Shellfish (not specified) VFF Finfish (not specified) LOB Northern lobster WIT Witch flounder MAC Atlantic mackerel YEL Yellowtail flounder No L 203/6 Official Journal of the European Communities 26. 7. 86 Standard FAO abbreviations (or gear Abbreviations Gear OTB Bottom otter trawl (side or stern not specified) OTB 1 Bottom otter trawl (side) OTB 2 Bottom otter trawl (stern) OTM Midwater otter trawl (side or stern not specified) OTM 1 Midwater otter trawl (side) OTM 2 Midwater otter trawl (stern) PTB Bottom pair trawl (two boats) PTM Midwater pair trawl (two boats)  Shrimp trawl (now included in bottom otter trawl categories) SDN Danish seines SSC Scottish seines SPR Pair seine (two boats) SB Beach seines PS Purse seines GN Gillnets (not specified) GNS Gillnets (set) GND Gillnets (drift) LL Longlines (set or drift not specified) LLS Longlines (set) LLD Longlines (drift) LHP Handlines and pole-lines LHM Handlines and pole-lines (mechanized) LTL Troll lines FIX Traps (not specified) FPN Uncovered pound nets FPO Covered pots and fyke nets FWR Barriers, fences, weirs, etc. DRB Boat dredges DRH Hand dredges (e.g. rakes and tongs) HAR Harpoons MIS Miscellaneous gears NK Gears not known